DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS submitted on May 4, 2021, the references struck through are duplicates of those cited by the examiner on February 4, 2021.  Therefore, the strikes are not indicative of a lack of consideration, but merely of duplication.  The documents have been considered.

Terminal Disclaimer
The terminal disclaimer filed on May 4, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,831,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
All replacement FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate 

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
NOTE 2: If applicant is unable to perform the above steps or otherwise can’t generate true black and white drawings, the examiner can run this conversion for FIGs.1-2, 4-5, and 7.  If applicant formally submits an authorization for internet communication (e.g. PTO/SB/439), the examiner can email the drawings to applicant for formal filing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Micikevicius, “Local Memory and Register Spilling”, NVIDIA, 2011, pp.1-18 (as cited by applicant), has generally taught attempting to reduce spilling through compiler optimization including increasing register count per thread.  See p.17 (and others).
Levy et al., U.S. Patent No. 6,092,175, has taught that registers of an idle thread can be re-allocated to an active thread to improve performance.  See FIG.5C and column 10, lines 18-40.
WO 2011/147727, has taught mapping architectural registers to either physical registers in a register file or to memory registers (in a higher level memory).  See FIG.4.  Since a copy of this document can be found in parent application 15/435,803, another copy has not been provided with this Office Action. 
Bajic et al., U.S. Patent Application Publication No. 2017/0371654 (as cited by applicant), has taught a register mapping table that includes a resident bit indicating whether a register is in a register file or a backing store.  See FIG.6 and paragraph [0033].
Sodani et al., U.S. Patent Application Publication No. 2005/0138338 (as cited by applicant), has taught a register file 105 and a store-and-load memory 106 for storing contents of registers whose entries are removed from the mapping RAT 100.
Regarding claims 1 and 13, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, a spill counter for each of the software threads, where each spill counter generates a spill count indicating how many times the .

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/David J. Huisman/Primary Examiner, Art Unit 2183